Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.
ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JOEL M. SCHUMM                                  GREGORY F. ZOELLER
Appellate Clinic                                Attorney General of Indiana
Indianapolis, Indiana
                                                J.T. WHITEHEAD
                                                Deputy Attorney General
                                                Indianapolis, Indiana
                                                                              FILED
                                                                          Jun 29 2012, 9:23 am
                              IN THE
                                                                                  CLERK
                    COURT OF APPEALS OF INDIANA                                 of the supreme court,
                                                                                court of appeals and
                                                                                       tax court




HAROLD L. TICE, JR.,                            )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 15A04-1110-PC-631
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE DEARBORN SUPERIOR COURT
                         The Honorable Jonathan N. Cleary, Judge
                              Cause No. 15D01-1108-PC-4



                                       June 29, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Harold L. Tice, Jr., appeals the post-conviction court’s denial of his petition for

post-conviction relief. Tice raises one issue which we revise and restate as whether the

post-conviction court abused its discretion in denying Tice’s motion for a continuance

and whether he was denied the effective assistance of trial counsel. We affirm.

                              FACTS AND CASE HISTORY

       After an incident in September 2006, the State charged Tice with sexual

misconduct with a minor as a Class C felony and contributing to the delinquency of a

minor as a Class A misdemeanor. Tice v. State, No. 15A01-1010-CR-518, slip op. at 3

(Ind. Ct. App. June 10, 2011). During the weekend immediately prior to Tice’s trial, his

counsel apparently requested a continuance because counsel’s father had been

hospitalized. Id. Although the discussion was not recorded for the record, the court

denied the motion for a continuance. Id. A jury found Tice guilty as charged. Id. On

September 28, 2010, the court sentenced Tice to five years in the Department of

Correction with one year suspended to probation. Id.

       On direct appeal, Tice argued that the trial court erred when it denied his motion

for a continuance, denied his challenge to a prospective juror for cause, and denied his

motion to strike a witness’s reference to rape, and this court affirmed. Id. at 2. With

respect to whether the trial court abused its discretion by denying Tice’s motion for a

continuance of the trial as a result of the illness of his trial counsel’s father, we observed

that Tice conceded that whether the denial of his motion for a continuance prejudiced the

trial was unknown and that Tice failed to direct our attention to any portion of the record

where he was prejudiced by the denial. Id. at 5. We also held that “our review of the

                                              2
record fails to uncover any evidence that defense counsel was not prepared for trial.” Id.

We concluded that the trial court did not abuse its discretion by denying Tice’s motion

for a continuance. Id.

       On August 24, 2011, Tice filed a pro se petition for post-conviction relief alleging

ineffective assistance of trial counsel. Specifically, Tice alleged that his trial counsel was

not properly prepared. On August 25, 2011, the State filed an answer and a motion for

summary disposition. The chronological case summary contains the following entry

dated August 30, 2011: “Notice to Set Hearing on Plaintiff’s Petition for Post-Conviction

Relief on September 19, 2011 at 10:30 a.m.” Appellant’s Appendix at 2. That same day,

the court issued an order to transport.

       On September 14, 2011, Tice filed a motion for a stay in the proceedings. Tice

alleged that he mailed a letter around August 1, 2011, to his trial counsel requesting his

attorney/client file in order to prepare for a post-conviction hearing, but received no

response and “may need to have [the] court compel him to” respond. Id. at 15.

       On September 19, 2011, the court held a hearing. At the beginning of the hearing,

the court denied Tice’s motion for a stay in the proceedings and stated:

       The transport officers had already transported Mr. Tice when the Court
       reviewed the motion, so on his request to be transported to Dearborn
       County, that motion was granted. And then once the Dearborn County
       sheriff had driven to the Indiana Department of Corrections he asked that it
       be stayed so he could gather more information, and the Court denies that
       request.

Transcript at 4. Tice stated: “I would like to maybe file a continuance because I had not

heard back from my trial attorney to give my attorney client thoughts.” Id. at 5. Tice

referenced the denial of his trial counsel’s motion for a continuance and indicated that he
                                              3
was not prepared. Specifically, Tice stated: “[M]y attorney at the time had, had some

other things going on in his life with his, with his father having a surgery, I believe it was

open-heart surgery, and I just don’t feel that he was, where he, you know, where he

should have been. I can’t, I just, I’m just not, just not prepared today.” Id. at 7. The

State indicated that the sheriff transported Tice back on his own motion, that it had

previously filed a motion for summary disposition, and argued that the direct appeal

essentially addressed the same matter. The court took the matter under advisement and

issued an order later that day denying Tice’s petition.

       On October 4, 2011, Tice filed a pro se Notice of Appeal and pro se Motion to

Compel Production of Attorney Client File. On October 5, 2011, the court granted Tice’s

motion to compel and ordered Tice’s trial counsel “to turn over all papers to which [Tice]

is entitled under Indiana law.” Appellant’s Appendix at 34.

                             DISCUSSION AND ANALYSIS

       The issue is whether the post-conviction court abused its discretion in denying

Tice’s motion for a continuance and whether he was denied the effective assistance of

trial counsel. It is well-established that we review the grant or denial of a continuance for

abuse of discretion. Tapia v. State, 753 N.E.2d 581, 586 (Ind. 2001). An abuse of

discretion occurs only where the evidence is clearly against the logic and effect of the

facts and circumstances. Evans v. State, 809 N.E.2d 338, 342 (Ind. Ct. App. 2004), trans.

denied.

       The petitioner in a post-conviction proceeding bears the burden of establishing

grounds for relief by a preponderance of the evidence. Fisher v. State, 810 N.E.2d 674,

                                              4
679 (Ind. 2004); Ind. Post-Conviction Rule 1(5). When appealing from the denial of

post-conviction relief, the petitioner stands in the position of one appealing from a

negative judgment. Fisher, 810 N.E.2d at 679. On review, we will not reverse the

judgment unless the evidence as a whole unerringly and unmistakably leads to a

conclusion opposite that reached by the post-conviction court. Id. Further, the post-

conviction court in this case entered findings of fact and conclusions thereon in

accordance with Indiana Post-Conviction Rule 1(6).         Id.   “A postconviction court’s

findings and judgment will be reversed only upon a showing of clear error – that which

leaves us with a definite and firm conviction that a mistake has been made.” Id. In this

review, we accept findings of fact unless clearly erroneous, but we accord no deference to

conclusions of law. Id. The post-conviction court is the sole judge of the weight of the

evidence and the credibility of witnesses. Id.

       To prevail on a claim of ineffective assistance of counsel, a petitioner must

demonstrate both that his counsel’s performance was deficient and that the petitioner was

prejudiced by the deficient performance. Ben-Yisrayl v. State, 729 N.E.2d 102, 106 (Ind.

2000) (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984),

reh’g denied), reh’g denied, cert. denied, 534 U.S. 830, 122 S. Ct. 73 (2001). A counsel’s

performance is deficient if it falls below an objective standard of reasonableness based on

prevailing professional norms. French v. State, 778 N.E.2d 816, 824 (Ind. 2002). To

meet the appropriate test for prejudice, the petitioner must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Id. A reasonable probability is a probability sufficient to

                                             5
undermine confidence in the outcome. Perez v. State, 748 N.E.2d 853, 854 (Ind. 2001).

“[L]ogic dictates that ‘a verdict or conclusion only weakly supported by the record is

more likely to have been affected by errors than one with overwhelming record support.’”

Hilliard v. State, 609 N.E.2d 1167, 1169-1170 (Ind. Ct. App. 1993) (quoting Strickland,

466 U.S. at 696, 104 S. Ct. at 2069)). Failure to satisfy either prong will cause the claim

to fail. French, 778 N.E.2d at 824. Most ineffective assistance of counsel claims can be

resolved by a prejudice inquiry alone. Id.

       When considering a claim of ineffective assistance of counsel, a “strong

presumption arises that counsel rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Morgan v. State, 755

N.E.2d 1070, 1072 (Ind. 2001). “[C]ounsel’s performance is presumed effective, and a

defendant must offer strong and convincing evidence to overcome this presumption.”

Williams v. State, 771 N.E.2d 70, 73 (Ind. 2002). Evidence of isolated poor strategy,

inexperience, or bad tactics will not support a claim of ineffective assistance of counsel.

Clark v. State, 668 N.E.2d 1206, 1211 (Ind. 1996), reh’g denied, cert. denied, 520 U.S.

1171, 117 S. Ct. 1438 (1997). “Reasonable strategy is not subject to judicial second

guesses.” Burr v. State, 492 N.E.2d 306, 309 (Ind. 1986). We “will not lightly speculate

as to what may or may not have been an advantageous trial strategy as counsel should be

given deference in choosing a trial strategy which, at the time and under the

circumstances, seems best.” Whitener v. State, 696 N.E.2d 40, 42 (Ind. 1998).

       Tice argues that he was given less than a month to prepare for a post-conviction

hearing, had nothing to gain by delay, and had acted in a diligent and timely manner by

                                             6
requesting a continuance at his first opportunity “just a matter of days after the trial court

issued its transport order on August 30.” Appellant’s Brief at 6. Tice also argues that the

prosecutor pointed to no prejudice to the State in granting a continuance and that “it is not

appropriate to deny a continuance based on the inconvenience to the county in

transporting an inmate on one occasion from prison for a hearing.” Id.

        The State argues that the post-conviction court had already set the hearing date

and ordered Tice’s transportation. The State also asserts that the whole basis of Tice’s

claims derives from the denial of the motion to continue at trial and that this court

addressed the denial on direct appeal.1

        In his reply brief, Tice argues that he requested a continuance at his earliest

opportunity because the August 30, 2011 transport order took some time to arrive in his

cell and Tice mailed his motion for a stay on September 8, 2011 according to the

certificate of service. Tice contends that the direct appeal claim was based on a “more

limited record than the one that would have been developed on post-conviction.”

Appellant’s Reply Brief at 3. Tice also argues that petitions for post-conviction relief are

routinely amended after additional investigation.

        The basis of Tice’s ineffective assistance of counsel claim on post-conviction

derives from the denial of his motion to continue the trial that we addressed on direct


        1
           The State asserts that there is a “real and large possibility that only some if not all of the file,
despite Tice’s client status, may still be privileged as attorney work product.” Appellee’s Brief at 5. The
State argues that it “does not know if such a claim of privilege (work-product) would have been made
here by Tice’s lawyer, with respect to some or all [of] the file, but rather than seek to subpoena his trial
lawyer, Tice sought the actual work product, and that seems problematic on the face of it.” Id. In his
reply brief, Tice argues there is no suggestion that the file contained privileged materials, and even if it
did, the State could not have asserted the privilege. We observe that neither the State, even assuming that
it could, nor Tice’s trial counsel is asserting the privilege. Thus, we need not address this issue.
                                                      7
appeal. It is undisputed that Tice alleged in his appeal that the trial court abused its

discretion in denying his motion to continue the trial. Tice, slip op. at 2. In squarely

addressing that issue, we noted that there was no evidence in the record that the denial of

the continuance prejudiced Tice. Id. at 5. We pointed out that the record failed to

uncover any evidence that defense counsel was not prepared for trial. Id.

       As the State has contended, Tice’s direct appeal essentially addressed the same

matter as that raised in his claim on post-conviction. Therefore, it is the law of this case

that Tice’s counsel did not perform poorly as a result of this denial of his motion to

continue. Indeed, we have already reviewed the record in Tice’s direct appeal and

determined that, despite being compelled to proceed to trial without a continuance, Tice’s

lawyer was still prepared, and the denial of the continuance did not prejudice Tice in any

fashion.

       In light of these circumstances, we conclude that Tice was not prejudiced by the

denial of the motion to continue the hearing in this subsequent post-conviction phase.

The basis of Tice’s ineffective assistance of trial counsel claim in the post-conviction

court was the denial of the continuance, but because we concluded that the denial of the

motion for the continuance of the trial did not prejudice Tice’s trial, his attorney’s

performance could not have been prejudiced, either.

       For the foregoing reasons, we affirm the post-conviction court’s denial of Tice’s

motion for a continuance and petition for post-conviction relief.

       Affirmed.

BAKER, J., and KIRSCH, J., concur.

                                             8